Citation Nr: 0639018	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-11 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
testicular non-Hodgkin's lymphoma.

2.  Entitlement to an initial rating in excess of 10 percent 
for adjustment disorder with depressed mood until February 9, 
2006.

3.  Entitlement to a rating in excess of 30 percent for an 
adjustment disorder with depressed mood on and after February 
9, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for an adjustment disorder with depressed mood, assigning an 
initial rating of 10 percent.  On appeal to the Board, this 
case was remanded for development in January 2006.  A 
subsequent June 2006 rating decision assigned the 30 percent 
rating for the non-Hodgkin's lymphoma and a 30 percent rating 
for adjustment disorder with depressed mood effective 
February 9, 2006.  A rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet.App. 35, 38 (1993).  The case returns for 
appellate consideration.  

The veteran testified before the undersigned at a December 
2004 hearing at the RO.  A transcript has been associated 
with the file.

The veteran has raised the issue of secondary service 
connection for gynecomastia.  The VA medical records also 
reflect diagnoses of rectal incompetence secondary to pelvic 
radiation therapy.  These matters are REFERRED to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected left testicular non-
Hodgkin's lymphoma was treated by a course of chemotherapy, 
radiation therapy and surgery to remove the veteran's left 
testicle; it has resolved without reoccurrence.

2.  Residuals of the veteran's lymphoma include impaired 
functioning of the veteran's right testicle.

3.  The veteran's service-connected adjustment disorder with 
depressed mood has been manifested by moderate symptoms 
resulting in occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily). 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess 30 
percent for residuals of left testicular non-Hodgkin's 
lymphoma have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.14, 4.20, 4.115b, Diagnostic Code 7524, § 4.117, Diagnostic 
Code, 7715 (2006).

2.  Prior to February 9, 2006, the criteria for a 30 percent 
rating, but no higher, for an adjustment disorder with 
depressed mood are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9435 (2006).

3. The criteria for a rating in excess of 30 for an 
adjustment disorder with depressed mood were not met at any 
time before or after February 9, 2006.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9435 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that the veteran is 
appealing the initial assignment of the disability rating for 
his adjustment disorder.  As such, the severity of the 
disability is considered during the entire period from the 
initial assignment of the evaluation to the present time and 
considers the appropriateness of staged ratings, as discussed 
below.  Fenderson v. West, 12 Vet. App. 119 (1999).  


a. Non-Hodgkin's Lymphoma

Diagnostic Code (DC) 7715 for non-Hodgkin's lymphoma 
indicates that a 100 percent rating should be assigned while 
the disease is active or during a treatment phase.  See 
38 C.F.R. § 4.117.  The regulation indicates that the 100 
percent rating shall be continued for six months after the 
end of treatment and, should there be no local recurrence or 
metastasis, the veteran should be rated on residuals.  Id., 
at Note.  In reviewing the record, the Board notes that the 
veteran had his last lymphoma treatment in 2001.  There is no 
evidence of record that the disease has recurred, much less 
that it has metastasized.  Accordingly, the veteran has been 
rated for his residuals.  

The veteran is currently rated at 30 percent for the removal 
of both testicles as a residual of his lymphoma.  DC 7524 
provides a 0 percent rating for the loss of one testicle and 
a 30 percent rating for loss of both.  38 C.F.R. § 4.115b.  
Special provision is provided that, in the case that one 
testicle is removed for a service connected injury or 
disease, loss of function in the remaining testicle would 
merit a 30 percent rating, even if the remaining testicle was 
not service connected.  See Id., at Note.  During his course 
of treatment, his left testicle was removed.  At a February 
2006 VA examination, the examiner discovered that the right 
testicle no longer produced the amounts of testosterone that 
it should.  The veteran had been taking testosterone 
supplements for some time.  The examiner indicated that the 
loss of function was most likely attributable to the 
radiation therapy the veteran underwent during the course of 
treatment for lymphoma.  The RO assigned a 30 percent rating 
under DC 7524.  This is the maximum rating available under 
this diagnostic code.  

The Board notes that the only other DC pertaining to 
testicular disability is DC 7523, which covers atrophy.  The 
veteran already receives the maximum that would be allowed 
under DC 7523.  Further consideration of that DC is not 
necessary.  

The veteran contends that he has additional residuals due to 
his lymphoma.  The veteran's depressive disorder has been 
service connected and will be discussed below.  The matter of 
secondary service connection for gynecomastia has been 
referred to the RO.  The veteran has identified no other 
residuals.  

As the veteran receives the maximum rating under DC 7524 and 
his other residuals of non-Hodgkin's lymphoma are otherwise 
provided for, the Board concludes that the criteria for a 
rating in excess of 30 percent for non-Hodgkin's lymphoma are 
not met.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for residuals of non-Hodgkin's lymphoma.  
See Gilbert, 1 Vet. App. at 53.


b. An Adjustment Disorder with Depressed Mood

The veteran is currently rated under DC 9435 for Mood 
Disorder, not otherwise specified.  He was rated as 10 
percent disabled prior to February 9, 2006 and 30 percent 
disabled thereafter.  As provided by the VA Schedule for 
Rating Disabilities, a 10 percent evaluation is provided for 
an acquired psychiatric disorder that causes an occupational 
and social impairment with mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during the periods of significant stress, or, 
symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the veteran meets the criteria for a 70% 
rating, the Board must consider whether the veteran has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling 
v. Principi, 15 Vet. App. 1, 11 (2001).  

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 illustrates "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

The veteran has numerous GAF scores assigned during 
psychiatric treatment during the periods on appeal.  GAF 
scores of 58 were assigned in October 2002 and March 2003 
treatment notes.  A September 2003 treatment note assigned a 
GAF score of 55.  In October 2003, the veteran received a GAF 
of 50, the lowest on the record.  In November 2003, the 
veteran received a GAF of 55.  In December 2003, he received 
a GAF of 58.  A treatment note from January 2004 indicates a 
GAF 52.  April and July 2004 treatment notes assigned a 55.  
The sole GAF score significantly below these scores was given 
in August 2004, a 45 assigned just after the veteran's nephew 
was killed in Iraq.  The veteran had a GAF of 50 in 
September, and scores in the fifties for the remainder of 
2004.  The veteran's GAF scores in 2005 and 2006 are 60 and 
higher, except for July 2005, a 58.  The veteran's last 
treatment note of record in February 2006 assigned a GAF of 
68.  The veteran was seen at a February 2006 VA examination, 
where he was assigned a 61, although the examiner described 
his symptoms as "moderate."  These scores would indicate 
"moderate" symptoms from the date of the claim to July 
2004, with instances of "serious" symptoms in October 2003 
and August and September 2004, and "mild" or "moderate" 
symptoms in 2005 and February 2006.  

The Board has reviewed the treatment notes and evaluations to 
determine if the veteran's reported symptoms are in accord 
with his GAF scores.  Initially, the Board notes that there 
are no signs that the veteran displays symptoms that make him 
a danger to himself or others.  There is no evidence of 
homicidal or suicidal ideation and there are no indications 
of violent behavior, provoked or unprovoked, toward anyone.  
The veteran has been on medication for his disability 
throughout the period on appeal.  The veteran is described as 
alert and oriented, and there are no references to 
inappropriate behavior at either his VA examinations or 
treatment sessions.  His speech is always clear and directed, 
with no instances of illogical, incoherent or irrelevant 
speech.  There is a July 2005 note indicating that the 
veteran is "more ruminative" when off his medication, 
although the note does not state that the veteran's 
communication is impaired.  There are no instances of 
inappropriate clothing or hygiene.  There are no reports of 
memory impairment, difficulty understanding commands, 
impaired judgment or panic attacks.  The instance of the GAF 
score of 45 was given in an exceptional circumstance that the 
Board hopes is not repeated.  In short, there are no symptoms 
that would support a finding that the veteran's adjustment 
disorder with depressed mood is severe to the degree 
contemplated by a 50, 70 or 100 percent rating.  

The evidence does establish that the veteran has ongoing 
difficulty interacting with others.  The veteran testified at 
his hearing before the undersigned that he avoids others.  
The veteran has regularly appeared for group and individual 
treatment sessions for the last three years.  The treatment 
notes indicate repeated concern over intimacy with his wife.  
There are indications that he has few friends.  Aside from 
group treatment records, the veteran is not recorded as 
spending time with anyone other than his wife and family.  
The veteran is consistently depressed and appears preoccupied 
by his health.  The February 2006 VA examination opinion 
indicates that the veteran may be exaggerating his symptoms.  
Taking that into account, the examiner indicated that the 
adjustment disorder was "moderate in severity" and "having 
an impact on his social functioning."  

In weighing this evidence, the Board notes that the 
descriptions of the veteran's symptoms vary little from month 
to month, yet the GAF scores wander from 58 to 45, to 68, 
back to 61.  The February 2006 examiner, while addressing 
this issue, described his symptoms as "moderate."  The 
Board accordingly finds that the preponderance of the 
evidence shows that the veteran's symptomatology has been 
"moderate" throughout the period on appeal.  The Board also 
finds that the "moderate" symptomatology most closely 
matches the criteria for a 30 percent rating.  Therefore, the 
Board concludes that a 30 percent rating, but no higher, for 
the period prior to February 9, 2006 is warranted.  The Board 
also concludes that at no time is a rating in excess of 30 
percent warranted.  See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial rating for an adjustment disorder in excess of 30 
percent.  See Gilbert, 1 Vet. App. at 53.


II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's adjustment 
disorder claim, a letter dated in September 2003 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
September 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  On remand from the Board, a letter 
dated in January 2006 fully satisfied the duty to notify 
provisions on the non-Hodgkin's lymphoma claim.  The January 
2006 letter told him to provide any relevant evidence in his 
possession.  Although this letter was not sent prior to 
initial adjudication of the veteran's non-Hodgkin's claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice in January 2006, he was provided 
time to respond with additional argument and evidence and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
July 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The U.S. Court of Appeals for Veterans Claims 
(Court) recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claims 
were granted, disability ratings and effective dates 
assigned, in October 2003 and January 2004 decisions of the 
RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet.App. 419 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran with an appropriate VA 
examination for his non-Hodgkin's lymphoma claim in February 
2006.  There are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  At all times relevant to this appeal, 
the veteran's lymphoma has been in remission.  He receives 
the maximum rating for his disability.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2006 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  There is no rule as to how current an 
examination must be, and the Board concludes the examinations 
in this case are adequate upon which to base a decision.

The RO provided the veteran appropriate VA examinations for 
his adjustment disorder in 2003 and 2006.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's condition since he 
was last examined.  That is, the GAF score assigned at that 
time was 61, which is less severe than the assessment of his 
social and occupational functioning.  The veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2003 and 2006 VA examination reports are thorough 
and supported by VA outpatient treatment records.  There is 
no rule as to how current an examination must be, and the 
Board concludes the examinations in this case are adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of left testicular non-Hodgkin's lymphoma is denied.

Entitlement to a rating of 30 percent, but no higher, for an 
adjustment disorder with depressed mood for the period prior 
to February 9, 2006 is granted, subject to the laws and 
regulations governing payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for an 
adjustment disorder with depressed mood before and after 
February 9, 2006, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


